
	

114 HR 2904 IH: To amend title 49, United States Code, to clarify the use of a towaway trailer transportation combination, and for other purposes.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2904
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Ms. Jenkins of Kansas (for herself, Mr. DesJarlais, Mr. Stivers, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to clarify the use of a towaway trailer transportation
			 combination, and for other purposes.
	
	
		XXX.Commercial delivery of light- and medium-duty trailers
 (a)DefinitionsSubsection (a) of section 31111, title 49, United States Code, is amended by adding at the end the following—
				
 (5)Trailer transporter towing unitThe term trailer transporter towing unit means a power unit that is not used to carry property when operating in a towaway trailer transporter combination.
 (6)Towaway trailer transporter combinationThe term towaway trailer transporter combination means a combination of vehicles consisting of a trailer transporter towing unit and two trailers or semitrailers—
 (A)with a total weight that does not exceed 26,000 pounds; and (B)in which the trailers or semitrailers carry no property and constitute inventory property of a manufacturer, distributor or dealer of such trailers or semitrailers..
 (b)General limitationsSection 31111(b)(1) of such title is amended by— (1)at the end of subparagraph (E) by striking or;
 (2)at the end of subparagraph (F) by striking events and inserting events; or; and (3)by adding at the end the following:
					
 (G)has the effect of imposing an overall length limitation of less than 82 feet on a towaway trailer transporter combination;.
				(c)Conforming amendments
 (1)Property-carrying unit limitationSection 31112(a)(1) of such title is amended by inserting before the period the following: but not including trailers or semitrailers transported as part of a towaway trailer transporter combination as defined in section 31111(a)..
 (2)Access to interstate systemSection 31114(a)(2) of such title is amended by inserting before the period the following: or any towaway trailer transporter combination defined in section 31111(a) and described in section 31111(b)..
				
